UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-07702 ­­ Value Line Asset Allocation Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: March 31 Date of reporting period: March 31, 2012 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 3/31/12 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 A N N U A LR E P O R T M a r c h3 1 , 2 0 1 2 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS Value Line Asset Allocation Fund, Inc. P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00086037 Value Line Asset Allocation Fund, Inc. To Our Value Line Asset To Our Shareholders (unaudited): Enclosed is your annual report for the fiscal year ended March 31, 2012. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. We’re pleased to report that the Value Line Asset Allocation Fund, Inc. (the “Fund”) earned a total return of 9.38% for the 12-month period. That outpaced both the 8.54% total return of the Standard & Poor’s 500 Index(1) and the 8.53% total return of the Barclays Capital U.S. Government/Credit Bond Index(2) in the same period. Your Fund benefited from an overweighting and good stock selection in the Consumer Discretionary Sector, an underweighting in the weak Energy Sector, and good stock selection in the Healthcare Sector. Since the Fund’s inception in 1993, it has achieved an average total return of 9.76% a year through March 31, 2012. It’s noteworthy that this has been accomplished even while holding a significant portion of assets in bonds and cash, thus limiting the risk exposure of our shareholders. Morningstar, the independent mutual fund advisory service, gives the Fund an overall rank of Five Stars as of March 31, 2012, in the Aggressive Allocation category. The Fund scored a Return rating of Above Average and a Risk rating of Low compared to its category peers for the 3,5,10-year, and overall periods. The Fund carries a ten-year rating of Five Stars (out of 108 funds), a five-year rating of Five Stars (287 funds), and a three-year rating of Four Stars (320 funds). Lipper, another independent mutual fund advisory service, awards the Fund its top Lipper Leader rating of 5 for Consistent Return and for Tax Efficiency, versus its peers as of March 31, 2012. Stephen Grant has been lead manager of the Fund since inception. The key to the Fund’s long-term success is our disciplined investment strategy. This is truly a portfolio of growth stocks, representing companies that have demonstrated an ability to consistently increase their earnings and stock price over time. The resulting high quality of the portfolio’s holdings is one more way that we limit the risk exposure of our shareholders. We invest only in stocks showing strong earnings momentum and stock price momentum, relative to other stocks. When that momentum lags, we are quick to sell, replacing the issue with one showing superior momentum. Yet another way we reduce risk is through wide diversification in the stock portion of the portfolio. The Fund currently holds about 200 stocks across many different industries and representing a wide variety of company sizes. Large-capitalization companies make up about 40% of the stock investments; mid-cap, 40%; and small-cap, 20%. As for bondholdings, the Fund’s mandate is to invest only in higher-quality issues. The portfolio currently holds a variety of Treasury, government agency, mortgage and corporate bonds, with average maturities of intermediate term. The S&P 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes, so it is not possible to directly invest in this Index. The Barclays Capital U.S. Government/Credit Bond Index consists of government, investment-grade and mortgage-backed bonds and is representative of the broad bond market. This is an unmanaged index and does not reflect charges, expenses or taxes, so it is not possible to directly invest in this Index. Past performance does not guarantee future results. Investment return and principal value of an investment can fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost; and that current performance may be lower or higher than the performance data quoted. Investors should carefully consider the investment objectives, risks, charges and expense of a fund. This and other important information about a fund is contained in the fund’s prospectus. A copy of our funds’ prospectus can be obtained by going to our website at www.vlfunds.com or calling 800.243-2729. 2 Value Line Asset Allocation Fund, Inc. Allocation Fund Shareholders As of the fiscal year-end on March 31, 2012, the Fund’s asset allocation was about 68% in stocks, 28% in bonds, and 4% in cash equivalents. During the prior 12-month period we took advantage of pullbacks in stock prices to put more cash to work in stocks, increasing the stock allocation to as much as 80% of assets in late 2011. As the stock market rebounded in early 2012, we reallocated assets out of stocks and back into bonds. Asset allocation of the Fund is primarily determined by Value Line’s proprietary stock market model, which monitors certain economic and financial variables. We will maintain our time-tested discipline. Thank you for your continued confidence in us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Stephen E. Grant Stephen E. Grant, Portfolio Manager The Morningstar RatingTM for funds methodology rates funds based on an enhanced Morningstar Risk-Adjusted Return measure, which also accounts for the effects of all sales charges, loads, or redemption fees. Funds are ranked by their Morningstar Risk-Adjusted Return scores and stars are assigned using the following scale: 5 stars for top 10%; 4 stars next 22.5%; 3 stars next 35%; 2 stars next 22.5%; 1 star for bottom 10%. Funds are rated for up to three periods: the trailing three-, five-, and 10-years. For a fund that does not change categories during the evaluation period, the overall rating is calculated using the following weights: At least 3 years, but less than 5 years uses 100% three-year rating. At least 5 years but less than 10 years uses 60% five-year rating / 40% three-year rating. At least 10 years uses 50% ten-year rating / 30% five-year rating / 20% three-year rating. Lipper Leader ratings are derived from highly sophisticated formulas that analyze funds against clearly defined criteria. Funds are compared to similar funds, and only those that truly stand out are awarded Lipper Leader status. Funds are ranked against their peers on each of four measures: Total Return, Consistent Return, Preservation, and Expense. A fifth measure, Tax Efficiency, applies in the United States. Scores are subject to change every month and are calculated for the following periods: 3-year, 5-year, 10-year, and overall. The overall calculation is based on an equal-weighted average of percentile ranks for each measure over 3-year, 5-year, and 10-year periods (if applicable). For each measure, the highest 20% of funds in each peer group are named Lipper Leaders. The next 20% receive a rating of 4; the middle 20% are rated 3; the next 20% are rated 2, and the lowest 20% are rated 1. 3 Value Line Asset Allocation Fund, Inc. Economic Highlights (unaudited) The first half of 2011 saw the broad U.S. stock market rising on the heels of strengthening corporate profits. The S&P 500 returned 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the U.S. recovery had slowed to a crawl. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth, while stronger, was still disappointing at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. There were additional pressures on the market coming from Europe stemming from the sovereign debt crisis and increasing fears of a double dip recession. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appeared to satisfy few constituents. It surely did not satisfy Standard & Poors who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the U.S. Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, and by early September, 10-year Treasury note yields had fallen to an all-time low of 1.90%. This downward pressure on Treasury yields came largely from an employment report showing no new jobs being added in August. While modestly better job creation was reported in September, it was not enough to move the unemployment level below 9.1%. The market posted a strong rally in final quarter of 2011. Investors increased their purchase of risk assets as news regarding progress in the European debt crisis began to emerge and U.S. economic data came in slightly better than expected. The S&P 500 Index closed out the year with a gain of 2.1%. This positive momentum followed the markets into the new year. An improving job market, rising stock prices, and housing starts near a 3-year high are combing to add lift to the U.S. economy. 4 Value Line Asset Allocation Fund, Inc. (unaudited) The following graph compares the performance of the Value Line Asset Allocation Fund, Inc. to that of the Barclays Capital U.S. Government/Credit Bond Index and the S&P 500 Index (the “Indices”). The Value Line Asset Allocation Fund, Inc. is a professionally managed mutual fund, while the Indices are not available for investment and are unmanaged. The returns for the Indices do not reflect charges, expenses or taxes but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line Asset Allocation Fund, Inc., Barclays Capital U.S. Government/Credit Bond Index and the S&P 500 Index* Performance Data: ** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 3/31/12 9.38 % $ 5 years ended 3/31/12 4.34 % $ 10 years ended 3/31/12 6.04 % $ * The S&P 500 Index is representative of the U.S. stock market. The Barclays Capital U.S. Government/Credit Bond Index includes Treasuries and agencies that represent the government portion of the index, and includes publicly issued U.S. corporate and foreign debentures and secured notes that meet specified maturity, liquidity and quality requirements to represent the credit interests. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 5 Value Line Asset Allocation Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2011 through March 31, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 10/1/11 Ending account value 3/31/12 Expenses paid during period 10/1/11 thru 3/31/12* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.30% multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 6 Value Line Asset Allocation Fund, Inc. Portfolio Highlights at March 31, 2012 (unaudited) Ten Largest Holdings Issue Shares/ Principal Amount Value Percentage of Net Assets Federal National Mortgage Association, 1.25%, 1/30/17 $ $ 2.0 % Verizon Communications, Inc., 8.75%, 11/1/18 $ $ 1.8 % U.S. Treasury Bonds, 5.50%, 8/15/28 $ $ 1.7 % BellSouth Corp., 5.20%, 9/15/14 $ $ 1.4 % U.S. Treasury Notes, 2.00%, 4/30/16 $ $ 1.4 % U.S. Treasury Notes, 1.88%, 4/30/14 $ $ 1.3 % Government National Mortgage Association, 3.00%, 10/20/40 $ $ 1.3 % Alexion Pharmaceuticals, Inc. $ 1.3 % U.S. Treasury Notes, 0.88%, 1/31/17 $ $ 1.3 % U.S. Treasury Notes, 1.38%, 12/31/18 $ $ 1.3 % Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities 7 Value Line Asset Allocation Fund, Inc. Schedule of Investments March 31, 2012 Shares Value COMMON STOCKS (68.4%) CONSUMER DISCRETIONARY (13.6%) Arbitron, Inc. $ AutoZone, Inc. * Bed Bath & Beyond, Inc. * BJ’s Restaurants, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buffalo Wild Wings, Inc. * Chipotle Mexican Grill, Inc.* Coach, Inc. Darden Restaurants, Inc. Deckers Outdoor Corp. * Domino’s Pizza, Inc. DSW, Inc. Class A Fossil, Inc. * Genesco, Inc. * Genuine Parts Co. Gildan Activewear, Inc. Johnson Controls, Inc. Life Time Fitness, Inc. * LKQ Corp. * McDonald’s Corp. Monro Muffler Brake, Inc. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Peet’s Coffee & Tea, Inc. * Penn National Gaming, Inc. * Pool Corp. PVH Corp. Ralph Lauren Corp. Signet Jewelers Ltd. Starbucks Corp. Sturm, Ruger & Co., Inc. Tim Hortons, Inc. TJX Companies, Inc. (The) Ulta Salon, Cosmetics & Fragrance, Inc. Under Armour, Inc. Class A * Warnaco Group, Inc. (The) * Williams-Sonoma, Inc. Wolverine World Wide, Inc. Yum! Brands, Inc. Shares Value CONSUMER STAPLES (4.4%) British American Tobacco PLC ADR $ Church & Dwight Co., Inc. Corn Products International, Inc. Costco Wholesale Corp. Energizer Holdings, Inc. * Flowers Foods, Inc. General Mills, Inc. Harris Teeter Supermarkets, Inc. Herbalife Ltd. Hormel Foods Corp. PepsiCo, Inc. TreeHouse Foods, Inc. * Whole Foods Market, Inc. ENERGY (1.0%) Concho Resources, Inc. * FMC Technologies, Inc. * Rosetta Resources, Inc. * FINANCIALS (6.4%) Affiliated Managers Group, Inc. * AFLAC, Inc. American Tower Corp. REIT Ameriprise Financial, Inc. Arch Capital Group Ltd. * Bank of Montreal Bank of Nova Scotia BlackRock, Inc. Eaton Vance Corp. FBL Financial Group, Inc. Class A HCP, Inc. REIT M&T Bank Corp. Portfolio Recovery Associates, Inc. * ProAssurance Corp. Royal Bank of Canada Saul Centers, Inc. REIT Stifel Financial Corp. * T. Rowe Price Group, Inc. See Notes to Financial Statements. 8 Value Line Asset Allocation Fund, Inc. March 31, 2012 Shares Value HEALTH CARE (9.7%) Akorn, Inc. * $ Alexion Pharmaceuticals, Inc. * Allergan, Inc. Bio-Reference Laboratories, Inc. * Cerner Corp. * Edwards Lifesciences Corp. * Endo Pharmaceuticals Holdings, Inc. * Express Scripts, Inc. * Fresenius Medical Care AG &Co. KGaA ADR Henry Schein, Inc. * HMS Holdings Corp. * IDEXX Laboratories, Inc. * MAKO Surgical Corp. * Mednax, Inc. * Mettler-Toledo International, Inc. * MWI Veterinary Supply, Inc. * Neogen Corp. * Novo Nordisk A/S ADR Orthofix International N.V. * Owens & Minor, Inc. ResMed, Inc. * SXC Health Solutions Corp. * Teva Pharmaceutical IndustriesLtd. ADR Thermo Fisher Scientific, Inc. Universal Health Services, Inc.Class B Volcano Corp. * INDUSTRIALS (15.2%) Actuant Corp. Class A Acuity Brands, Inc. AMETEK, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Chicago Bridge & Iron Co. N.V. Shares Value CLARCOR, Inc. $ Clean Harbors, Inc. * Colfax Corp. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. EnerSys * Esterline Technologies Corp. * Exelis, Inc. FedEx Corp. HEICO Corp. IDEX Corp. IHS, Inc. Class A * II-VI, Inc. * ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern * Kirby Corp. * L-3 Communications Holdings, Inc. Republic Services, Inc. Rockwell Collins, Inc. Rollins, Inc. Roper Industries, Inc. Rush Enterprises, Inc.Class A * Stericycle, Inc. * Teledyne Technologies, Inc. * Toro Co. (The) TransDigm Group, Inc. * U.S. Ecology, Inc. Union Pacific Corp. United Stationers, Inc. United Technologies Corp. Valmont Industries, Inc. W.W. Grainger, Inc. Waste Connections, Inc. Woodward Inc. Xylem, Inc. INFORMATION TECHNOLOGY (9.9%) Accenture PLC Class A Alliance Data Systems Corp. * Amphenol Corp. Class A Anixter International, Inc. * ANSYS, Inc. * See Notes to Financial Statements. 9 Value Line Asset Allocation Fund, Inc. Schedule of Investments Shares Value Apple, Inc. * $ Avago Technologies Ltd. Blackbaud, Inc. Check Point Software Technologies Ltd. * Cognizant Technology SolutionsCorp. Class A * Coherent, Inc. * CommVault Systems, Inc. * Equinix, Inc. * j2 Global, Inc. Liquidity Services, Inc. * MasterCard, Inc. Class A MICROS Systems, Inc. * Rackspace Hosting, Inc. * Salesforce.com, Inc. * Synchronoss Technologies, Inc. * Taleo Corp. Class A * TIBCO Software, Inc. * Ultimate Software Group, Inc.(The) * VeriFone Systems, Inc. * VMware, Inc. Class A * Wright Express Corp. * MATERIALS (5.7%) Air Products & Chemicals, Inc. Albemarle Corp. AptarGroup, Inc. Balchem Corp. Ball Corp. CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. Hawkins, Inc. NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. * Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. TPC Group, Inc. * Valspar Corp. (The) Shares Value TELECOMMUNICATION SERVICES (1.1%) AboveNet, Inc. * $ Crown Castle International Corp. * SBA Communications Corp. Class A * UTILITIES (1.4%) ITC Holdings Corp. NSTAR ONEOK, Inc. Questar Corp. South Jersey Industries, Inc. Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $31,869,919) (68.4%) Principal Amount U.S. GOVERNMENT AGENCY OBLIGATIONS (9.0%) $ Federal Home Loan Mortgage Corp. 4.50%, 6/15/23 Federal Home Loan Mortgage Corp. 4.50%, 10/15/27 Federal Home Loan Mortgage Corp. 4.50%, 3/15/36 Federal Home Loan Mortgage Corp., Gold PC Pool# J03316 5.00%, 9/1/21 Federal National Mortgage Association 1.25%, 1/30/17 Federal National Mortgage Association 5.00%, 12/25/32 Federal National Mortgage Association 4.50%, 10/25/39 Federal National Mortgage Association 4.50%, 4/1/40 Federal National Mortgage Association 4.50%, 7/1/40 Federal National Mortgage Association Pool #MA3894 4.00%, 9/1/31 See Notes to Financial Statements. 10 Value Line Asset Allocation Fund, Inc. March 31, 2012 Principal Amount Value $ Government National Mortgage Association 5.50%, 1/15/36 $ Government National Mortgage Association 3.00%, 10/20/40 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $6,748,457) (9.0%) CORPORATE BONDS & NOTES (9.0%) COMMUNICATIONS (3.2%) BellSouth Corp., 5.20%, 9/15/14 Verizon Communications, Inc., 8.75%, 11/1/18 CONSUMER, NON-CYCLICAL (0.7%) JM Smucker Co. (The), 3.50%, 10/15/21 DIVERSIFIED (1.9%) General Electric Capital Corp. MTN, 3.35%, 10/17/16 Goldman Sachs Group, Inc. (The), 0.92%, 3/22/16 (1) ENERGY (2.0%) Husky Energy, Inc., 3.95%, 4/15/22 ONEOK, Inc., 4.25%, 2/1/22 Schlumberger Investment SA, 3.30%, 9/14/21 (2) FINANCIAL (0.6%) Lincoln National Corp., 4.20%, 3/15/22 INDUSTRIAL (0.6%) Ryder System, Inc. MTN, 2.50%, 3/1/17 TOTAL CORPORATE BONDS & NOTES (Cost $6,475,921) (9.0%) Principal Amount Value U.S. TREASURY OBLIGATIONS (10.1%) U.S. TREASURY NOTES & BONDS (10.1%) $ U.S. Treasury Bonds, 6.25%, 8/15/23 $ U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Notes, 0.25%, 2/28/14 U.S. Treasury Notes, 1.88%, 4/30/14 U.S. Treasury Notes, 2.00%, 4/30/16 U.S. Treasury Notes, 0.88%, 1/31/17 U.S. Treasury Notes, 2.25%, 7/31/18 U.S. Treasury Notes, 1.75%, 10/31/18 U.S. Treasury Notes, 1.38%, 12/31/18 TOTAL U.S. TREASURY OBLIGATIONS (Cost $7,786,655) (10.1%) TOTAL INVESTMENT SECURITIES (96.5%) (Cost $52,880,952) SHORT-TERM INVESTMENTS (3.5%) REPURCHASE AGREEMENTS (3.5%) With Morgan Stanley, 0.08%, dated 03/30/12, due 04/02/12, delivery value $2,700,018 (collateralized by $2,680,000 U.S. Treasury Notes 1.75% due 01/13/14, with a value of $2,757,501) TOTAL SHORT-TERM INVESTMENTS (Cost $2,700,000) (3.5%) See Notes to Financial Statements. 11 Value Line Asset Allocation Fund, Inc. Schedule of Investments Principal Amount Value CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.0%) $ NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($76,813,890 ÷ 3,393,063 shares outstanding) $ * Non-income producing. Floating rate note. The interest rate shown reflects the rate as of March 31, 2012. Pursuant to Rule 144A under the Securities Act of 1933, this security can only be sold to qualified institutional investors. ADR American Depositary Receipt. MTN Medium Term Note. REIT Real Estate Investment Trust. See Notes to Financial Statements. 12 Value Line Asset Allocation Fund, Inc. Statement of Assets and Liabilities at March 31, 2012 Assets: Investment securities, at value (Cost - $52,880,952) $ Repurchase agreement (Cost - $2,700,000) Cash Interest and dividends receivable Receivable for capital shares sold Prepaid expenses Other Total Assets Liabilities: Payable for securities purchased Accrued expenses: Advisory fee Service and distribution plan fees Directors’ fees and expenses Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.001 par value (authorized 300,000,000, outstanding 3,393,063 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized gain on investments and foreign currency Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($76,813,890 ÷ 3,393,063 shares outstanding) $ Statement of Operations for the Year Ended March 31, 2012 Investment Income: Interest $ Dividends (net of foreign withholding tax of $7,279) Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Custodian fees Printing and postage Transfer agent fees Registration and filing fees Directors’ fees and expenses Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 13 Value Line Asset Allocation Fund, Inc. Statement of Changes in Net Assets for the Years Ended March 31, 2012 and 2011 Year Ended Year Ended March 31, 2012 March 31, 2011 Operations: Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) Net increase in net assets from operations Distributions to Shareholders: Net investment income ) ) Net realized gain from investment transactions ) — Total Distributions ) ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends and distributions to shareholders Cost of shares redeemed ) ) Net increase/(decrease) in net assets from capital share transactions ) Total Increase in Net Assets Net Assets: Beginning of year End of year $ $ Undistributed net investment income, at end of year $ $ See Notes to Financial Statements. 14 Value Line Asset Allocation Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies Value Line Asset Allocation Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company which seeks to achieve a high total investment return consistent with reasonable risk by investing primarily in a broad range of common stocks, bonds and money market instruments. The Fund will attempt to achieve its objective by following an asset allocation strategy, based on data derived from computer models for the stock and bond markets, that shifts the assets of the Fund among equity, debt and money market securities as the models indicate and its investment adviser, EULAV Asset Management (the “Adviser”), deems appropriate. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: • Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; • Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; • Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 15 Value Line Asset Allocation Fund, Inc. March 31, 2012 The following table summarizes the inputs used to value the Fund’s investments in securities as of March 31, 2012: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
